Citation Nr: 1224752	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for residuals of a gunshot wound of the right shoulder with tendonitis, rated as 10 percent disabling prior to July 12, 2007 and as 20 percent disabling as of that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1966. 

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The matter was remanded in November 2007, May 2009, and November 2010 for further development.  

The RO, in its September 2006 rating decision, continued a noncompensable rating.  However, in July 2007, the RO issued a rating decision in which it increased the rating to 10 percent effective June 13, 2006 (the date of the claim).  The Veteran submitted a July 2007 correspondence in which he stated that the disability had gotten worse.  In September 2009, the RO issued a rating decision in which it increased the rating to 20 percent effective July 12, 2007 (the date of the Veteran's correspondence that indicated an increase in severity).  Since the increase to 20 percent did not date back to the date of the original claim, there are two distinct time periods to consider.

Additionally, the Veteran's representative, in its March 2012 Informal Hearing Presentation, raised the issue of whether there was clear and unmistakable error (CUE) in the November 16, 2004 rating decision that limited the Veteran's gunshot wound residuals to scars.  The Veteran believes that the RO committed CUE in failing to address orthopedic injuries, muscle residuals, and a pleural cavity injury.  This CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Likewise, the Veteran's representative has argued that the Veteran is entitled to a separate rating for a pleural cavity injury.  This issue has not been developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to July 12, 2007, the Veteran's residuals of a gunshot wound of the right shoulder were manifested by general soreness.  They were not manifested by a moderately severe disability to Muscle Group I; they were not manifested by limitation of arm motion at the shoulder level; there was no impairment of the humerus with a moderate deformity; and there was no nonunion of the clavicle or scapula with loose movement.  

2.  Effective July 12, 2007, the Veteran's residuals of a gunshot wound of the right shoulder were manifested by general soreness and limitation of arm/shoulder motion to shoulder level.  They were not manifested by a moderately severe to Muscle Group I; they were not manifested by limitation of arm motion midway between the side and shoulder level; there was no impairment of the humerus with a moderate deformity; and there was no nonunion of the clavicle or scapula with loose movement.  

3.  The Veteran's gunshot wounds also resulted in scars that, prior to December 21, 2010, did not involve an area or areas exceeding 6 square inches; were not unstable scar (where there is frequent loss of covering of skin over the scar); and were not painful on examination.  

4.  Effective December 21, 2010, one of the Veteran's scars has been painful on examination. 


CONCLUSIONS OF LAW

1.  Prior to July 12, 2007, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of a gunshot wound of the right shoulder had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5201-5303, and 5301 (2011).

2.  Effective July 12, 2007, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected residuals of a gunshot wound of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5201-5303, and 5301 (2011).

3.  From June 13, 2006 (the date of the claim) to December 9, 2010, the criteria for entitlement to a separate, noncompensable disability rating for the Veteran's service-connected scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7801-7804 (2007).

4.  Effective December 10, 2010, the criteria for entitlement to a separate rating of 10 percent, but no greater, for the Veteran's service-connected scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7801-7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2006.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the June 2006 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in July 2009 and December 2010, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Board notes that the RO granted service connection by way of a November 2004 rating decision.  Service connection was granted for residuals of a gunshot wound to the right shoulder.  The RO granted a noncompensable rating under Diagnostic Code 7802 (pertaining to scars).  As the Board noted in the introduction, the Veteran has raised a CUE claim for the RO's failure to address the muscle residuals of the injury.

In its September 2006 rating decision (that is the subject of this appeal) the RO continued the noncompensable rating pursuant to Diagnostic Code 7802.  

In its July 2007 rating decision, the RO rated the disability under Diagnostic Code 5019 (pertaining to bursitis, which is to be rated based on limitation of motion).  The RO found that there was no limitation of motion.  Consequently, it assigned a 10 percent rating based on MRI findings and painful motion.  

In its September 2009 rating decision, the RO found limitation of motion; and it assigned a rating of 20 percent pursuant to Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the arm is rated as follows for the minor extremity (as here): A 20 percent rating is warranted for limitation of motion at the shoulder level (e.g., flexion to 90 degrees).  A 20 percent rating is additionally warranted for limitation of motion of the arm midway between the side and shoulder level (e.g., flexion between 25 to 90 degrees).  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Additionally, the Board notes that under Diagnostic Code 5202, for impairment of the humerus in the minor arm:  A 20 percent rating is warranted when there is malunion, with moderate or marked deformity.  A 20 percent rating is additionally warranted for recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level; and when there are frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the minor arm.  A 50 percent rating is warranted for nonunion (false flail joint) of the minor arm.  A maximum 70 percent rating is warranted for loss of head (flail shoulder) of the minor arm.

Diagnostic Code 5203 provides that malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  

Finally, the Board notes that the RO never considered the diagnostic codes pertaining to muscle injuries.

Generally, injuries affecting gunshot and shell fragment wounds are evaluated as muscle injuries, under 38 C.F.R. § 4.73.  Diagnostic Codes 5301-5323 explain the function and location of 23 muscle groups for which rating criteria are provided. Ratings are assigned under each code based on whether the muscle injury is slight, moderate, moderately severe, or severe.  To determine the severity of the injury, it is necessary to look at the type of injury, history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  Additionally, the cardinal signs and symptoms of muscle disability for VA purposes are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). 

Muscle injuries are classified into four general categories; slight, moderate, moderately severe, and severe.  The factors considered in evaluating the severity of a muscle injury are the velocity, trajectory and size of the missile which inflicted the wounds; the extent of the initial injury and duration of the hospitalization; the therapeutic measures required to treat the disability; and the current objective findings, such as evidence of damage to muscles, nerves and bones which results in pain, weakness, limited or excessive motion, shortening of extremities, scarring or loss of sensation.  38 C.F.R. § 4.56. 

"Slight" disability of muscles results from a simple wound of muscle without debridement or infection.  There is service department record of superficial wound with brief treatment and return to duty, and of healing with good functional results. There are no cardinal signs or symptoms of muscle disability, minimal scar, and no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

"Moderate" disability of the muscles is shown by through-and-through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A "moderately severe" disability of the muscles is shown by a through-and-through or deep penetrating wound, by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

"Severe" disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56. 

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows: (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

Muscle injuries in the same anatomical region, i.e. (a) the shoulder girdle and arm, (b) the forearms and hand, (c) the pelvic girdle and thigh, (d) the leg and foot, will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  Paragraph 16(1), Schedule for Rating Disabilities.

Injuries to Muscle Group I are rated under the provisions of Diagnostic Code 5301.  Under this regulatory provision, a 0 percent rating is warranted for a slight disability to either muscle group; a 10 percent rating is warranted for a moderate disability to either muscle group; a 20 percent rating is warranted for a moderately severe disability to the nondominant extremity; a 30 percent rating is warranted for a moderately severe disability to the dominant extremity or a severe disability to the nondominat extremity; and a 40 percent rating is warranted for a severe disability to the dominant extremity.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Additionally, Diagnostic Code 7801 pertains to all scars (other than on the head, face, or neck) which are deep or cause limited motion.  Pursuant to Diagnostic Code 7801, such a scar or scars warrants a 10 percent disability evaluation when it involves an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square centimeters).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square centimeters).  

A 10 percent rating is warranted when the Veteran has a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804.

During the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  

Under the current schedular criteria, the existence of a superficial scar that is painful or unstable warrants a 10 percent rating.  The existence of three or four such scars warrants a 20 percent rating; and the existence of five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.

However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.

Slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus. There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (2011).

Evidence and Analysis

Prior to July 12, 2007
The service treatment records show the bullet apparently entered at the right shoulder and fragmented, scattering through the Veteran's body.  The service department X-ray report of June 1966 shows a metallic particle overlying the 11th rib, posteriorly.  The summary referred to this as overlying the liver.  Computerized tomography (CT) in June 2004 disclosed a 3-4 millimeter sclerotic focus in the posterior aspect of T11, which might represent a bone island or the retained fragment noted in 1966, since it is at the same approximate location. 

Additionally, in June 1966, X-rays showed metallic particles scattered throughout the right upper lung field.  In December 2003 and July 2009, X-rays revealed retained metallic fragments in the right hemithorax. 

The Veteran underwent a VA examination in August 2006.  The Veteran complained of aching and discomfort in both shoulders.  He reported that he was able to work (carrying blocks and bricks); but as he has aged, both shoulders bother him more often with generalized soreness and discomfort.  He did not report specific range of motion that bothered him.  

Upon examination, the examiner noted that along the lateral aspect of the right scapula (approximately 8 cm. from the acromioclavicular joint) there was a longitudinal scar measuring 2 cm. in length.  It was well healed.  It was not depressed or raised.  The Veteran identified a second scar to the left of the midline of the back along the medial upper margin of the scapula, where there was a 3-cm. transverse incision that was also well healed (not depressed, raised, or attached to underlying tissue).  The examination revealed well-developed musculature without wasting over either shoulder.  The deltoids, rhomboids, and paraspinous tissue all appeared to be well developed.  It was evident to the examiner that the Veteran has worked hard most of his life.  The Veteran achieved forward shoulder flexion from 0-180 degrees on both the left and the right.  There was shoulder abduction from 0-160 degrees on both the left and the right.  Internal and external rotation was good bilaterally from 0-90 degrees.  The Veteran performed all the ranges of motion slowly and timidly; but it was obvious to the examiner that when distracted, the Veteran had excellent strength and no limitation in range of motion of either shoulder.  The examiner's impression was that the Veteran had a gunshot wound that resulted in no muscle wasting, no limitation of motion, and no disfigurement.  

Based largely on the findings in the August 2006 examination report, the RO issued a September 2006 rating decision in which it denied a compensable rating.  

Outpatient treatment reports indicated that the Veteran began treatment in a pain management program and began taking 5 mg. oxycodone up to four times per day as needed.  Consequently, the RO issued a July 2007 rating decision in which it increased the Veteran's rating to 10 percent, effective June 13, 2006 (the date of receipt of the original claim).  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by a moderately severe muscle disability.  The Board finds that prior to July 12, 2007, muscle group I was not manifested by "moderately severe" disability of the muscles.  There was no through-and-through or deep penetrating wound; no history of a prolonged infection; no sloughing of soft parts; and no intermuscular scarring.  There was no hospitalization for a prolonged period for treatment of a wound (he was discharged after seven days in the hospital).  There were no indications on palpation of moderate loss of deep fascia.  There was no positive evidence of impairment following tests of strength and endurance compared with the sound side.  To the contrary, the August 2006 examiner found very little (if any) impairment.  Instead, the examiner only recognized complaints of soreness that the Veteran had in both shoulders.  Consequently, prior to July 12, 2007, a rating in excess of 10 percent is not warranted under Diagnostic Code 5301.

In order to warrant a rating in excess of 10 percent pursuant to Diagnostic Codes 5201-5203, the Veteran's disability would have to be manifested by limitation of arm motion at the shoulder level (e.g., flexion to 90 degrees); impairment of the humerus with a moderate deformity; or nonunion of the clavicle or scapula with loose movement.  Once again the Board notes that there was no showing that the Veteran's arm motion was limited to the shoulder level.  There is no evidence that the Veteran sustained a moderate deformity of the humerus, or nonunion of the clavicle or scapula.  Consequently, the Board finds that, prior to July 12, 2007, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5201-5203.

Effective July 12, 2007
The Veteran underwent a VA examination in July 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of daily right shoulder pain that he rated as a 6/10.  He described it as an ache that was located both anterior and posterior in the shoulder.  He denied wearing a brace; and there were no radicular symptoms.  He reported taking three oxycodone (5 mg.) three times per day.  He denied feeling any weakness in the shoulder.  He also denied subluxation, dislocation, and instability.  He reported that the discomfort is worse than it was two years ago; and that it is difficult to sleep.  

The Veteran also reported that the pain will flare up to 10/10 approximately three times per month.  The flare-ups (which last approximately 12 hours) typically occur after heavy lifting or lawn mowing.  He reported that the daily limitation as a result of his shoulder injury, is that he cannot lift, push, or pull anything over 10 pounds; and he does not do overhead work.  He reported that he has not worked since 2003, so he does not have any work restrictions or accommodations.  

On examination, the Veteran's right shoulder appeared normal.  There was no erythema, swelling, or crepitus.  There was tenderness both anterior and posterior.  He achieved forward flexion to 95 degrees; abduction to 85 degrees; external rotation to 145 degrees; and internal rotation to 90 degrees.  There was discomfort throughout range of motion exercises.  In comparison, in the Veteran's left shoulder, he achieved forward flexion to 180 degrees; abduction to 180 degrees; external rotation to 145 degrees; and internal rotation to 90 degrees.  There was no tenderness or pain throughout range of motion testing.  The examiner stated that there was no additional weakness, fatigability, discoordination, additional restrictive range of motion or loss of joint function with use or against resistance bilaterally.  Deep tendon reflexes of the biceps, triceps, and brachial radialis were 2/2 bilaterally.  Strength in both extremities was 5/5.  There was no gross muscle atrophy noted in any muscles.  Sensory examination was 2/2 in both upper extremities.  X-rays revealed arthritis.  The examiner diagnosed bursitis, right shoulder, with decreased range of motion and arthritis.  

The Veteran underwent another VA examination in December 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the gunshot wound is overlying the lateral aspect of the right scapula situated 7.5 cm. below and diagonally downward from the acromioclavicular joint.  The wound was ragged, and tender to touch.  It was well healed with some keloid formation.  It was slightly raised at its uppermost portion and was slightly depressed at its lowermost portion.  It measures 2.5 cm. in length and .5 cm. in width.  It is painful to palpation; and it is situated directly overlaying muscle group I.  

The gunshot wound resulted in several fragments that remained inside the Veteran.  The first metallic particle passed through Muscle Group I and then through lung tissue through the right hemidiaphragm and reaching the upper portion of the right lobe of the liver.  The examiner stated that it passed through Muscle Group I, as well as the intercoastal musculature having hit a rib.  It then spiraled downward, passed through the diaphragm and into the liver (where it is still present).  

Several other metallic fragments similarly passed through Muscle Group I as well as intercostal musculature.  The fragments are still present in the right upper lobe of the lung situated dorsally.  They do not reside in a muscle group.  The Veteran has had pulmonary function tests done, and it was the examiner's opinion that no additional pulmonary function studies are needed at this time.  

Finally, the largest fragment also passed through Muscle Group I (on the left side) and through intercostal musculature where it reached its final location.  It could be seen overlying the level of the first rib before it was removed from the subcutaneous tissue.  There was a surgical scar overlying the medical aspect of the left scapula just over the spine of the scapula.  The scar measures 2 cm. in length and 3 mm. in maximum width.  It is well healed, barely detectable, and was only slightly tender to the touch.  

Examination of the right shoulder revealed that the Veteran was able to forward flex to 90 degrees. Abduction was good to 85 degrees; external rotation was good to 145 degrees; and internal rotation was good to 90 degrees.  Three repetitions of each maneuver were performed without decreasing limitation due to pain or weakness.  There was no easy fatigability or incoordination.  

In order to warrant a rating in excess of 20 percent, once again, the residuals must be manifested by a moderately severe injury to Muscle Group I.  Once again, there was no through-and-through or deep penetrating wound; no history of a prolonged infection; no sloughing of soft parts; and no intermuscular scarring.  There was no hospitalization for a prolonged period for treatment of a wound (he was discharged after seven days in the hospital).  There were no indications on palpation of moderate loss of deep fascia.  There was no positive evidence of impairment following tests of strength and endurance compared with the sound side.  The July 2009 examiner noted that the Veteran's range of motion of the right arm was significantly reduced when compared to the left.  However, the tests of strength and endurance reflected that strength in both extremities was 5/5; there was no gross muscle atrophy noted in any muscles; the sensory examination was 2/2 in both upper extremities; and there was no additional weakness, fatigability, discoordination, additional restrictive range of motion or loss of joint function with use or against resistance bilaterally.  Consequently, a rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 5301.    

In order to warrant a rating in excess of 20 percent pursuant to Diagnostic Codes 5201-5202, the Veteran's disability would have to be manifested by limitation of arm motion midway between the side and the shoulder; or impairment of the humerus with a marked deformity.  A 20 percent rating is the maximum rating pursuant to Diagnostic Code 5203.  Once again the Board notes that there was no showing that the Veteran's arm motion was limited to midway between the side and the shoulder.  To the contrary, the Veteran's arm motion was limited to 90 degrees of forward flexion (which is precisely the amount of limited motion reflected in a 20 percent rating).  In regards to DeLuca criteria, the July 2009 VA examiner specifically opined that there was no additional weakness, fatigability, discoordination, additional restrictive range of motion or loss of joint function with use or against resistance.  There is no medical evidence to show that there is any additional loss of motion of the right arm/shoulder due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

There is no evidence that the Veteran sustained a marked deformity of the humerus.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Codes 5201-5203.

Scars
The Veteran has argued that he is entitled to a separate rating for his scars.  The Board finds that he is correct.  However, the Board notes that prior to December 21, 2010, that rating would be 0 percent.  As noted above, in order to warrant a compensable rating, the scars must involves an area or areas exceeding 6 square inches (Diagnostic Code 7801); exceed144 square inches (Diagnostic Code 7802); it must be a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) (Diagnostic Code 7803); or be a superficial scar (not associated with underlying soft tissue damage) that is painful on examination (Diagnostic Code 7804).  The August 2006 examiner noted two scars, both of which were well healed.  They were not large enough to warrant a compensable rating under Diagnostic Codes 7801-7802).  They were not manifested by frequent loss of covering of skin, nor were they painful on examination.  Consequently, the Board grants a separate, noncompensable rating for the Veteran's scars, effective June 13, 2006 (the date of receipt of the claim).  

The Board notes that at the Veteran's December 21, 2010 examination, the examiner found that the Veteran's first scar wound was ragged, tender to the touch, raised at its uppermost portion and was slightly depressed at its lowermost portion, and was painful to palpation.  It was well healed with some keloid formation.  Pursuant to Diagnostic Code 7804, a separate 10 percent rating is warranted for a scar that is painful to palpation.  This is the maximum allowable rating under Diagnostic Code 7804 (as it was written prior to revisions, which are not applicable to claims file before October 23, 2008).  Moreover, the Board notes that even under the current criteria, a rating in excess of 10 percent would not be warranted inasmuch as a rating in excess of 10 percent is only warranted for three or more unstable or painful scars under Diagnostic Code 7804.  Though the Veteran has three scars, there is only evidence of one of them being painful on examination.  Consequently, a rating of 10 percent, but no greater, for the Veteran's service-connected scars is warranted effective December 21, 2010 (the date of the examination).     

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 20, 10, and noncompensable ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

Increased ratings for the Veteran's residuals of a gunshot wound of the right shoulder with tendonitis are not warranted.  To this extent, the appeal is denied.

Effective June 13, 2066, a separate, noncompensable rating for scars is warranted.  Effective December 21, 2010, a rating of 10 percent, but no higher, is warranted.  To this extent, the appeal is granted


REMAND

In the Board's November 2010 remand, it noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  When the Veteran reopened his claim, in June 2006, he concluded by stating that he had not been able to work due to his disabilities.  In his September 2006 notice of disagreement, the Veteran stated that he could no longer do the construction work he previously did because of his disability.  

The Board remanded the issue with instructions to adjudicate the issue of entitlement to a TDIU.  The RO has failed to adjudicate the issue.  The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the issue of entitlement to a TDIU.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


